Title: Thomas Jefferson to Benjamin Henry Latrobe, 3 August 1817
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          
            Dear Sir
            Monticello 
				  Aug. 3. 17.
          
          Your favor of July 24. was recieved yesterday. you might well be led by my 1st letter into error as to the disposition of our grounds & buildings. the general idea of an Academical village rather than of one large building was formed by me, perhaps about 15. years ago, on being consulted by mr L. W. Tazewell then a member of our legislature, which was supposed to be then disposed to go into that measure. when called upon 2. or 3. years ago by the trustees of the Albemarle academy, I recommended the same plan & drew the ichnography & elevations for them. but this was all before any actual site was acquired, consequently imaginary and formed on the idea of a plain ad libitum. the site is lately bought and on a survey it is on a narrow ridge, declining from North to South, so as to give us a width between the 2 rows of pavilions of 200.f. only from East to West, and the gentle declivity of the ridge gives us three levels of 255.f. each from N. to South, each about 3.f. lower than the one next  above, thus
          
            
          
          which presents some difficulty how we may best join form the junction of the 2. different heights of the dormitories at the falls a. & b.
          the ichnography is thus
          
          
            
          
          the square ghlm will be about 3. f higher than himn, & that as much higher than ikno. such is the law of the ground. we shall complete the pavilion B. this year, and A. & C. the next with their dormitories, so that there will be a continued line of building from l. to o. the progress of the side ghik will depend on our funds. we leave open the end g.l. that if the state should establish there the University they contemplate, they may fill it up with something of the grand kind. on the probability that such of the professors as are married will want more than 2. rooms, we leave the back side of our pavilions without windows so that we can add 2. or 4. rooms at will  the whole basement story  with the dormitories will be Tuscan, with arches at the pavilions and columns in front of the dormitories. the pavilion now begun is to be a regular Doric above with a portico of 5. columns (supported by the arches below) and a pediment of the whole breadth of the front. the columns 16 I. diam. the dormitories will be covered flat, as the offices of the President’s house at Washington was, and will furnish a fine walk from the chambers of the professors. what we now want is a variety of sketches for the fronts of the pavilions; out of which we may chuse the handsomest. of the 2. to be erected the next year, one will have it’s upper story Ionic, the other Corinthian. the succeeding ones may exhibit the best variations of the Doric, Ionic, and Corinthian.  sketches of designs for fronts which you will be so good as to furnish us, and  hints on any part of the subject will be thankfully recieved as your contribution to the establishment, and if the subscriptions proceed as liberally as they have begun, & especially, if the state adopt the site for their university I will promise that it shall be second to no place of education in the US. nor any more eligible for the education of your sons. I set out for my other home near Lynchburg in 4. or 5. days & shall not return till the latter part of September. I salute you with great friendship and respect
          Th:
				  Jefferson
         